DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the elongated ridge.”  There is insufficient antecedent basis for this limitation in the claim. The Examiner will interpret it to be dependent on claim 7.
Claim 10 recites the limitation “light producing elements.”  There is insufficient antecedent basis for this limitation in the claim. The Examiner will interpret it to be dependent on claim 9.
Claim 16 recites the limitation “the back wall.”  There is insufficient antecedent basis for this limitation in the claim. The Examiner will interpret it to be dependent on claim 13.
Claim 17 recites the limitation “the protrusion.”  There is insufficient antecedent basis for this limitation in the claim. The Examiner will interpret it to be dependent on claim 16.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al (US Pub. No. 2014/0071668 A1).
As to claim 1, Al teaches an expandable light bar system, comprising: a plurality of light bar segments (#2 in Fig. 1 and in ¶ [0026]), each light bar segment including an elongated body (#21 in Fig. 1 and in ¶ [0026]) having a first end (#1 in Fig. 1 and in ¶ [0029]), and a second end (#1 on the other side of #21 in Fig. 1 and in ¶ [0029]); at least one lighting unit (#22 in Fig. 6 and 7 and in ¶ [0026]) that is secured to each of the plurality of light bar segments and is configured to be connected to a power supply (via #12 in Fig. 1 and in ¶ [0029]); an expansion adaptor (#3 in Fig. 1 and in ¶ [0030]) that is configured to connect two of the plurality of light bar segments together telescopically (“extendable to the required length” in ¶ [0030]); and at least one endcap (#11 in Fig. 1 and in ¶ [0029]) that is removably secured to one of the plurality of light bar segments (via threaded rotation fittings #32 in Fig. 1), each of the at least one endcap being constructed to be electrically nonconductive (#11 being made from “electrically insulation materials” in ¶ [0029]).  

As to claim 9, Al teaches of the lighting units comprise: 3Application No. 16/892,005 Reply to Office Action of August 5, 2021a plurality of light producing elements (#222 in Fig. 7 and in ¶ [0028]); a housing (#221 in Fig. 7 and in ¶ [0028]) for supporting each of the plurality of light producing elements; and an electrical connector that is in communication with each of the light producing elements (circuits on the circuit board, etc. in ¶ [0028]).  
As to claim 10, Al teaches each of the light producing elements comprise light emitting diodes (¶ [0028]).  
As to claim 11, Al teaches the plurality of light bar segments comprises two light bars each having an identical length (Fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Al (US Pub. No. 2014/0071668 A1) in view of Ferrie et al. (US Pub. No. 2013/0182440 A1).

However, in the same field or endeavor, Ferrie et al. teaches an elongated ridge extending upward from one side of the elongated body of each of the plurality of light bar sections, wherein each of the plurality of lighting units are secured to the elongated ridge (Fig. 3, ridge as shown, emitter #19).  
Ferrie is an example of the many different lighting unit configurations possible with LED emitters, each with their own desirability based on how light is output from the device. It would have been obvious to one of ordinary skill in the art to substitute the configuration of Ferrie into the device of Al as an alternate configuration in order to control the emission output as desired.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Al (US Pub. No. 2014/0071668 A1)
As to claim 12, Al is silent about the plurality of light bar segments comprises two light bars each having a different length. However, it is the Examiner’s position that adjusting the length of an emitter would have been obvious to one of ordinary skill in the art as a matter of design choice made in order to select the overall length of a lighting device for aesthetic needs or to match an industry standard.



Allowable Subject Matter
Claims 4-6 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, in addition to overcoming any of the 35 U.S.C. 112 rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875